Citation Nr: 1726991	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include a disability manifested by a chronic cough and/or asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a chronic respiratory disorder, to include a disability manifested by a chronic cough and/or asbestos exposure.  In statements provided in June 2010 he asserted, in essence, that he had an extreme cough due to asbestos exposure in August 1953 and/or treatment for bronchial pneumonia from February to March 1954.  Statements received by VA in October 2016 from members of the Veteran's family recalled his long history of respiratory problems and cough since service.  A private medical statement also received in October 2016 found it was at least as likely as not that the Veteran's cough was caused either by airborne exposures or an infection during his military service.  No rationale for the opinion, however, was provided.  The Veteran's claim has not been addressed by VA examination.

The Board notes that service treatment records show the Veteran was treated for an acute upper respiratory infection, rhinitis, and pharyngitis.  A June 1955 VA examination included a diagnosis of allergic rhinitis with secondary nasal polyps, but an X-ray study revealed normal lungs.  A June 1959 examination included a negative chest X-ray evaluation.  VA treatment records dated in May 1975 show an X-ray study of the chest revealed pulmonary changes suggestive of mild chronic bronchitis or chronic fibrosis.  It was also noted it might be an acute interstitial pneumonitis.  A November 1977 study revealed accentuation of the hilar markings possibly due to chronic interstitial fibrosis or chronic bronchitis.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2016).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the Board finds the Veteran should be afforded a VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion on the following:

a. Identify any respiratory disorder (including a disability manifested by a chronic cough and/or asbestos exposure) that presently exists or that has existed during the appeal period.

b. For any identified disorder is it as likely as not that it had its onset in service, or

c. is otherwise etiologically related to service.

All necessary tests and studies should be conducted.  The examiner must address the pertinent evidence of record.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



